United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2349
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Victor M. De Santiago

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                           Submitted: January 15, 2021
                             Filed: January 22, 2021
                                  [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Victor De Santiago appeals the sentence the district court1 imposed after he
pleaded guilty to drug offenses, pursuant to a plea agreement containing an appeal


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
waiver. His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of the sentence, and has moved to withdraw.

       We conclude that the appeal waiver is valid, enforceable, and applicable to the
issues raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (stating that this court reviews de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(stating that an appeal waiver will be enforced if the appeal falls within the scope of
the waiver, the defendant knowingly and voluntarily entered into the plea agreement
and the waiver, and enforcing the waiver would not result in a miscarriage of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss
the appeal.
                      ______________________________




                                         -2-